829 F.2d 36Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tebe Wesley SHEPARD, Jr., Plaintiff-Appellant,v.J. A. WHITLEY, Correctional Officer, Aaron Johnson,Secretary of North Carolina Dept. of Corrections, Michael E.Bumgarner, Superintendent of Southern Correctional Center,T. L. Harvel, Unit Manager, H. L. Yow, AssistantSuperintendent, Lieutenant Galliher, Second ShiftInstitutional Superior, Captain Burleson, Second ShiftInstitutional Security, John Doe, Officer in charge ofSecurity Tower #2 on 06-19-86 Second Shift, W. E. McMichaelAssistant Supt., Defendants-Appellees.
No. 87-7209
United States Court of Appeals, Fourth Circuit.
Submitted July 22, 1987.Decided September 9, 1987.

Tebe Wesley Shepard, Jr., appellant pro se.
Kaye R. Webb, Office of the Attorney General, for appellees.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS and ERVIN, Circuit Judges.
PER CURIAM:


1
Tebe W. Shepard, Jr., a North Carolina inmate, seeks to appeal from the magistrate's recommendation that his 42 U.S.C. Sec. 1983 action be dismissed.  As 'there is no clear and unambiguous statement in the record indicating that the parties consented to the exercise of plenary jurisdiction by the magistrate,' Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir. 1984), we lack jurisdiction to consider the appeal.  Shepard must obtain review of the magistrate's recommendation in the district court before he can appeal to this Court.  Id.


2
The appeal is dismissed.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
DISMISSED.